10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-mj-00070-VCF Document3 Filed 02/10/20 Page1of5

     
 

FILED
—— ENTERED

  

NICHOLAS A. TRUTANICH

United States Attorney

Nevada Bar Number 13644

JARED L. GRIMMER ~

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Tel: 702.388.6336/ Fax: 702.388.6418
jared.1.grimmer@usdoj.gov.

Attorneys for the United States

COUNSEL PART Panes a

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.-2:20-mj-00070-VCF -
Plaintiff, O KDE R
‘Stipulation to Extend Deadlines to
V. Conduct Preliminary Hearing and
File Indictment (First Request)
JOHNATHAN ULISE LOPEZ-ARREOLA,
aka JONATHAN LOPEZ,
Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
Trutanich, United States Attorney, and Jared L. Grimmer, Assistant United States
Attorney, counsel for the United States of America, and Rebecca Levy, Assistant Federal
Public Defender, counsel for Defendant JOHNATHAN ULISE LOPEZ-ARREOLA, that
the Court schedule the preliminary hearing in this case for no earlier than 45 days from
today’s date. This request requires that the Court extend two deadlines: (1) that a
preliminary hearing be conducted within 14 days of a detained defendant’s initial

appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an information or indictment be filed

within 30 days of a defendant’s arrest, see 18 U.S.C. § 3161(b).

 

  

 
10
| 11
12
13
14
15
16
By
18
19

20

21.

22
23

24

 

 

Case 2:20-mj-00070-VCF Document 3 Filed 02/10/20 Page 2 of 5

This stipulation is entered into for the following reasons:

1. The United States Attorney’s Office has developed an early disposition
program for immigration cases, authorized by the Attorney General pursuant to the
PROTECT ACT of 2003, Pub. L. 108-21.
| 2. The early disposition program for immigration cases is designed to: (1) reduce
the number of hearings required in order to dispose of a criminal case; (2) avoid having |
more cases added to the court’s trial calendar, while still discharging the government's duty
to prosecute federal crimes; (3) reduce the amount of time between complaint and
sentencing; and (4) avoid adding significant time to the grand jury calendar to seek
indictments in immigration cases, which in turn reduces court costs. |

3. The government has made a plea offer in this case that requires defendant to.
waive specific rights and hearings in exchange for “fast-track” downward departure under |
USSG § 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is
indicted and before a preliminary hearing is held.

4. Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the |
preliminary hearing within a reasonable time, but no later than 14 days after the initial
appearance if the defendant is in custody ra |

5. However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a
showing of good cause—taking into account the public interest in the prompt disposition of
criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more
times... .”

6. Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “Talny

information or indictment charging an individual with the commission of an offense shall

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24,

ctiminal cases by permitting defendant to consider entering into a plea agreement under the |

 

 

Case 2:20-mj-00070-VCF Document 3 Filed 02/10/20 Page 3of5

be filed within thirty days from the date on which such individual was arrested. or served.
with a summons in connection with such charges.”

7... Defendant needs additional time to review the discovery and investigate
potential defenses to make an informed decision as to how to proceed, including whether to
accept.the fast-track plea agreement. |

8. Accordingly, the parties jointly request that the Court schedule the
preliminary hearing in this case no'’sooner than 45 days from today’s date.

9. Defendant is in custody and agrees to the extension of the 14-day deadline
imposed by Rule 5(c) and waives any right to remedies under Rule 5(c) or 18 U.S.C,

§ 3161(b), provided that the information or indictment is filed on or before the date ordered
pursuant to this stipulation.

10. ‘The parties agree to the extension of that deadline.

11. This extension supports the public interest in the prompt disposition of

United States Attorney’s Office’s fast-track program for § 1326 defendants.

12. Accordingly, the additional time requested by this stipulation is allowed.
under Federal Rule of Criminal Procedure 5.1(d).

13. In addition, the parties stipulate and agree that the time between today and
the scheduled preliminary hearing is excludable in computing the time within which the
defendant must be indicted and the trial herein must commence pursuant to the Speedy

Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.

§ 3161(4)(7)(B)(4) and Gv).

 

 
10

11

16
17
18
19
20
21
22

23

24

 

 

Case 2:20-mj-00070-VCF Document 3 Filed 02/10/20 Page 4of5

14. This is the first request for an extension of the deadlines by which to conduct
the preliminary hearing and to file an indictment.
DATED this 10th day of February, 2020.

Respectfully submitted,

NICHOLAS A. TRUTANICH
United States Attorney

 

 

-||LREBECCA A, LEVY | RED L. GRIMMER

Assistant Federal Public Defender istant United States Attorney
Counsel for Defendant

JOHNATHAN ULISE LOPEZ-

ARREOLA

 

 

 
10

11

12

13

14

15

16

17
18
19
20
21

22

23 |

24

 

 

Case 2:20-mj-00070-VCF Document 3 Filed 02/10/20 Page 5 of5

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, . Case No. 2:20- mj-00070-VCF
Plaintiff, . [Proposed] Order on Stipulation to
Continue Preliminary Hearing and
v. Deadline to Indict Defendant
JOHNATHAN ULISE LOPEZ-ARREOLA,
aka JONATHAN LOPEZ,
Defendant.

 

 

- Based on the stipulation of counsel, good cause appearing, and the-best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5 1, considering the factors under 18 USC. § 3161(b)(7)(B)@) and (iv): |

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled
on 2 24 2 at the hour of $00fq be vacated and continued to Y~ ‘2O at the
hour of “00 eM Courtroom DD.

DATED this LO fay of February, 2020.

    

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

 
